STRUCKMEYER, Vice Chief Justice.
In this special action, petitioner, John Thomas Ulin, seeks to have The Honorable Marilyn A. Riddel, Judge of the Superior Court of Maricopa County, Arizona, prohibited from permitting the County Attorney to ask certain questions in a criminal proceeding. Petitioner’s prayer for relief is granted.
The petitioner, on trial in the Superior Court, was charged with murder and aggravated assault. Prior to the commencement of his trial, he was examined pursuant to Rule 11, Rules of Criminal Procedure, 17 A.R.S., by two medical experts to determine whether he was incompetent to stand trial as a result of mental illness or defect. The examining physicians duly forwarded their reports to the Superior Court. Therein certain admissions were contained concerning the guilt of petitioner elicited through conversations with him. The Superior Court forwarded copies to the County Attorney of Maricopa County. At petitioner’s trial, a deputy county attorney sought to cross-examine petitioner concerning information which could only have been secured from the reports of the medical experts. Petitioner’s counsel objected to this line of cross-examination. The Honorable Marilyn A. Riddel, Judge of the Superior Court, overruled petitioner’s objections.
Petitioner argues here that his constitutional rights against self-incrimination will be violated and that he will be denied due *436process of law under the Constitution of the United States, Fourteenth Amendment. We think however, the matter can be resolved on a simpler basis.
A.R.S. § 13-1621 provides that a person shall not be tried, convicted or punished for a public offense while as a result of mental illness or defect he is unable to understand the proceedings against him or to assist in his own defense. It further provides that the Superior Court may appoint medical experts to examine the defendant and hold a hearing regarding the defendant’s mental condition, and that the medical experts shall file reports. Subsection J of A.R.S. § 13-1621 provides as follows:
“ * * * Information obtained from the defendant under these provisions shall not be used against him at any trial in which his guilt or innocence is to be determined, unless the defendant consents. As amended Laws 1968, Ch. 105, § 1.”
And see A.R.S. 13, Rules of Criminal Procedure, Rule 11.7(b).
The statute . is unconditional. Information obtained from a defendant shall not be used against him at any trial in which his guilt or innocence is to be determined unless he consents. The legislative policy here is to ensure the complete cooperation of a defendant in order that the medical experts will have sufficient information upon which to formulate a reliable diagnosis. This policy outweighs considerations of subsequent usefulness.
For the foregoing reasons, it is ordered that petitioner’s prayer for relief is granted, and The Honorable Marilyn A. Riddel is prohibited from enforcing her order overruling the petitioner’s objections to the use of the information acquired from the medical experts’ reports.
CAMERON, C. J., and LOCKWOOD and HAYS, JJ., concurring.